CONCURRING OPINION.
WOODSON, J.
I concur in the opinion written in this ease by Rot, C., in division, not only for the reasons stated by him, hut also for the reason that the testimony of Wilson, who testified for appellant, shows that Powers, the deceased, was walking between the rails and not on the north side of the track, until he reached the car, standing partially upon the trestle and partially east of it, and then stepped from between the rails to the north and upon taking a step or two west, fell into the culvert and sustained the injuries which resulted in his death.
This evidence considered in connnection with that stated in the opinion, shows conclusively that Powers, at the time, believed said car was standing between *12him and the trestle, and that he intended to pass by it, on the north side, and approach the trestle somewhere west of the west end of the car, pass over it, and then proceed, to the diner.
Upon that state of facts, I think men of ordinary prudence might have drawn different inferences as to the danger or safety attending an attempt to pass over the trestle under the facts and circumstances disclosed by this record.